Citation Nr: 1032998	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  04-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for depression.

2.	Entitlement to service connection for bilateral hearing loss.

3.	Entitlement to service connection for rash of the groin area. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1966.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from      a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, denying entitlement to the benefits sought. 

A Travel Board hearing was held in March 2007 before the 
undersigned      Veterans Law Judge (VLJ), a transcript of which 
is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation. These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the VLJ noted that basis of the prior determination and 
noted the elements of the claims that were lacking to 
substantiate the claims for benefits. In addition, the VLJ sought 
to identify any pertinent evidence not currently associated with 
the claims folder that might have been overlooked or was 
outstanding that might substantiate the claims. Moreover, neither 
the Veteran nor his representative has asserted that VA failed to 
comply with           38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of                      the Board 
hearing. By contrast, the hearing focused on the elements 
necessary to substantiate the claims and the Veteran, through his 
testimony, demonstrated that  he had actual knowledge of the 
elements necessary to substantiate his claims for benefits. As 
such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claims based on the current 
record.
In an August 2007 decision, the Board denied claims for service 
connection for depression, hearing loss, rash of the groin area 
and memory loss. The Veteran appealed the Board's decision to the 
U. S. Court of Appeals for Veterans Claims (Court). In September 
2008, the Court granted a Joint Motion for Remand filed by the 
parties, which vacated the Board's decision on the first three 
aforementioned claims, and remanded these matters to the Board. 

In January 2009, the Board in turn remanded this case to the RO 
(via the Appeals Management Center (AMC)) for further 
development, in accordance with the terms of the Joint Motion for 
Remand. The claims on appeal have since returned to             
the Board for appellate disposition. 


FINDINGS OF FACT

1.	Depression was not incurred or aggravated during active 
military service. 

2.	Bilateral hearing loss was not incurred or aggravated during 
active military service. 

3.	A rash of the groin was not incurred or aggravated during 
active military service. 


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for depression. 
38 U.S.C.A.             §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R.              §§ 3.102, 3.159, 3.303 
(2009).

2.	The criteria are not met for service connection for bilateral 
hearing loss.                  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);          38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385 (2009).

3.	The criteria are not met for service connection for rash of the 
groin area.             38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009);            38 C.F.R. § 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)      must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.


Through VCAA notice correspondence dated from June 2003, the RO 
notified        the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). The VCAA notice further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable measures 
to assist             in obtaining additional VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, supplemental March 2006 notice correspondence 
provided information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. The 
Court in         Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice preceded issuance of the January 2004 rating decision on 
appeal, and thus met           the standard for timely notice. 

The RO/AMC has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment records 
(STRs) and VA outpatient clinical records, and arranging for him 
to undergo VA medical examinations.                   See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. 
Principi,           16 Vet. App. 370 (2002). In furtherance of 
this matter, the Veteran has provided numerous personal 
statements, and testimony during a March 2007 Travel Board 
hearing. There is no objective indication of any further relevant 
information or evidence that must be associated with the record. 
The record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent 
manifestations of    the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 

As stated, the Board originally denied each of the claims 
presented in an           August 2007 decision. Subsequently, a 
Joint Motion for Remand issued by            the Court vacated 
and remanded these claims for further development and 
readjudication, articulating that further attention to and 
discussion of the Veteran's competent lay testimony in this case 
was deemed warranted. The Veteran had          set forth 
competent assertions regarding relevant in-service injury, and 
also continuity of symptomatology from service discharge to the 
present time period. Therefore, the Board reviews this case with 
this consideration in mind. 

Also directed by the Court's Joint Motion was the completion of 
VA Compensation and Pension examinations that reflected all 
pertinent underlying information, namely the Veteran's competent 
lay testimony, as well as what was shown through service 
treatment records. The Board notes that pursuant to its earlier 
January 2009 remand, new VA examinations with a sufficient basis 
in the factual record have since been completed. 

Depression 

There is no indication from the STRs as to diagnosis, treatment 
or complaints in reference to a mental health condition. On a 
January 1966 examination for purposes of military separation, the 
Veteran checked the appropriate designation for negative under 
the category nervous trouble of any sort. 

In his May 2003 statement, the Veteran described events from 
service which he believed precipitated a mental health disorder. 
He stated that he remembered his unit assigned to guarding an air 
field, and they would be stationed in bunkers while on guard 
duty. He recalled that a friend from his unit was killed during 
guard duty while in the bunker right next to him. The Veteran 
further recalled that while on guard duty he sometimes had to 
crawl from his tent to the guard bunkers while tracer rounds 
would buzz over his head. He stated that he was now very nervous 
and prone to startle reaction when approached from behind him. He 
took pills for depression. 

The Veteran underwent a September 2003 VA examination for mental 
disorders.         A history of the Veteran's duties and 
experiences from military service was elicited. On a mental 
status examination, the Veteran was cooperative, goal oriented 
and oriented as to time, place and person. He was able to 
organize his thoughts and to express himself, and spoke normally. 
Affect was normal. Mood was mildly down. There was no evidence of 
psychosis, delusion, hallucination or organicity. Memory was 
good, and judgment competent. The impression was depression, very 
mild.  The examiner commented that the Veteran had retired and 
his problems did not impede him any in working until retirement 
age when he took on a part-time job, and if anything his part-
time work seemed to help him. 

During the March 2007 Board hearing, the Veteran testified that 
he sought treatment for depression two months after his discharge 
from a private hospital, and that treatment records pertaining to 
this had since been destroyed. The Veteran's spouse stated that 
as long as she had known the Veteran he had shown some signs of 
depression, and had been on medication for depression over the 
past ten years. The Veteran himself attributed his depression to 
being a reaction to events from his service in Vietnam. 

Another VA examination was completed by a psychologist in July 
2009. It was indicated that the Veteran's life situation was 
similar to when he was last evaluated, in that he still worked as 
a church custodian part-time and was married. When asked as to 
what type of mental and emotional problems he was having, the 
Veteran stated that lately he was feeling better and did not 
think about Vietnam as much.                   He reported 
significant improvement in symptoms over the last couple of 
years,  and stated that he had actually been doing a lot better 
overall for the last 6 months. He said that he had some trouble 
right after Vietnam, but did not receive any sort of treatment 
for this until much later. The Veteran did endorse a number of 
post-traumatic stress disorder (PTSD) symptoms, but did not have 
confirmed stressors nor did he appear to meet the full criteria 
for PTSD at that time. He reported that he used to feel 
depression, and have anhedonia, reduced appetite and feelings of 
guilt and worthlessness but this had resolved entirely now. He 
denied any mania, psychosis, or suicidal or homicidal ideation. A 
mental status examination was completed. The examiner commented 
that the Veteran did not describe significant negative impact of 
depressive symptoms on occupational functioning at that point, 
and in fact, his issues were largely in remission. Socially, he 
was not describing significant problems other than having a very 
busy schedule. 

The diagnosis was of depressive disorder, not otherwise 
specified, in full remission; and anxiety disorder, not otherwise 
specified, in full remission. The examiner further commented that 
a PTSD diagnosis had been ruled out because he did not see 
sufficient evidence to diagnose the condition at this time. 
Though he had been given such diagnosis by a mental health 
provider at a VA clinic, there was a current description of 
remission of many symptoms.

The VA examiner then addressed the question of whether the 
Veteran had an acquired psychiatric disorder beginning during or 
caused by military service. It was indicated that the examiner 
did not observe any sort of reference to diagnosis for treatment 
of mental illness while the Veteran was in the service. Also, 
while         the Veteran had been diagnosed with PTSD in the 
past at a VA clinic, this was based on self-report and not on 
confirmation of reported stressors. Further,               the 
Veteran had not sought treatment for mental health concerns until 
well after service. The conclusion was that it was less likely 
than not that the Veteran's anxiety and depression were secondary 
to or aggravated by military service.           The examiner 
observed that the Veteran did show signs of complete remission of 
the depression and partial remission of the anxiety, and this was 
even after he had cut down on his medication to the point that he 
was taking only one sleeping pill.

Given the Board's objective consideration of the foregoing, the 
claim for service connection for depression cannot be 
established. As generally required with claims for service-
connected compensation, there must be competent evidence of a 
current disability which is causally related to the claimant's 
military service. Hickson, supra. The inquiry is not limited to 
medical evidence alone, in that a claimant's lay testimony may be 
sufficient to prove key elements of a claim, and the Board has 
appropriately taken this factor into account. The competent and 
probative evidence in this case nonetheless weighs against 
finding that the Veteran has a psychiatric disability of service 
origin.

The initial element to be proven, and the cornerstone of any 
valid claim for service connection, is evidence of a current 
claimed disability. See Moore v. Nicholson,          21 Vet. App. 
211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Compensation for service-connected injury is limited to 
those claims which show a present disability."); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). There is a legitimate question raised 
by the medical evidence as to whether the Veteran still has any 
form of mental health disorder, especially considering the July 
2009 VA examiner's finding that his condition has significantly 
improved in recent years. The examiner found depressive disorder 
to be in full remission, and anxiety disorder in partial 
remission, all following even a limited medication regimen. This 
does not appear to be an isolated assessment of the Veteran's 
recent mental state either, as a September 2003 examiner 
diagnosed depression, very mild. On these grounds, it appears 
that most  if not all relevant symptomatology has effectively 
resolved. Indeed, without evidence of a current disability, by 
applicable law a claim for service connection cannot be 
substantiated.

This having been recognized, the Board observes that there is 
still anxiety-related symptomatology in partial remission, and so 
a current mental health disability cannot be categorically ruled 
out. There was also evidence of at least mild depression at an 
earlier point contemporaneous with when the Veteran first filed 
his claim, and therefore this previous medical evidence stands as 
sufficient to demonstrate the element of a current disability. 
See McClain v. Nicholson,                21 Vet. App. 319, 321 
(2007) (the existence of a current disability may be satisfied 
when a claimant has a disability at the time a claim for 
compensation is filed or during the pendency of that claim even 
though the disability resolves prior to the Secretary's 
adjudication of the claim). Consequently, the inquiry in this 
case continues and turns to whether the Veteran's disorder as 
documented is related to an incident of his service.

On the subject of etiology of a depressive disorder, the Board 
finds that the balance of the competent evidence on this element 
of the Veteran's claim is unfavorable. The Veteran himself has 
alleged having had depression soon following service, and that 
such continued over a period of several years through the 
present. This is information which is within the basis of 
observable symptomatology. It is the duty of the Board to 
evaluate and assess the competence and credibility of lay 
testimony.                         See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005). The claimant may provide competent evidence 
through his own assertions regarding continuity of 
symptomatology,            to demonstrate the element of in-
service incurrence of disability. See Barr v. Nicholson, 21 Vet. 
App. 303, 309-10 (2007). There is no questioning that                   
the Veteran's reports of symptoms of depression since service are 
competent evidence, and his credibility is not questioned as 
well. This notwithstanding, there is significant evidence to the 
contrary that must also be weighed against it. In this regard, 
the Veteran did not seek treatment for symptoms related to a 
mental health condition until nearly 35 years after service 
discharge. The failure to seek treatment of course does not 
necessarily exclude continuity of symptomatology. However, there 
is further of record though the medical opinion of the July 2009 
VA examiner that the Veteran's anxiety and depression were not 
likely due to service, given the lack of relevant in-service 
treatment and post-service delay in seeking treatment. 

The Board assigns substantial probative weight to the conclusion 
of the July 2009 VA examiner, given that his opinion followed 
review of the claims file, and the opportunity to consider the 
Veteran's assertions in this case. The examiner directly based 
his opinion in large part upon the lack of documented medical 
history supporting this claim. However, it is clear that he also 
took into account                    the Veteran's own reported 
medical history, repeatedly asking for information on post-
service history. The Veteran's response identified a problem that 
he immediately sought treatment for after Vietnam, but afterwards 
did not appear to have been a substantially detrimental condition 
for him. By the Veteran's own account his condition had markedly 
improved in recent years, suggesting a lack of continuous 
symptomatology through the present time. Moreover, the Board 
finds the July 2009 VA examiner's reliance to some extent on 
documentary sources not unwarranted here, given that the 
underlying depression and anxiety were deemed in total or partial 
remission, and some objective foundation was therefore useful to 
clarify the etiology of claimed depression to clarify what so far 
appeared to be an extremely mild case of the disability claimed. 
The Board post-hoc is also inclined to assign substantial weight 
to the VA examiner's opinion, considering that the likelihood of 
a mild depression with any causal relationship to service 
persisting for a total of at least 35 years, never requiring 
further treatment or involving exacerbation, to be unlikely 
indeed, especially without some further objective finding to 
confirm this. Therefore, weighing the relative probative value as 
closely as possible, the Board is inclined to find that the 
competent evidence militates against a causal nexus between 
depressive disorder and the Veteran's service. See e.g., Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and 
evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion under 
the circumstances). See also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

While not the specific issue which has been appealed, the Board 
has also considered this case from the ambit of whether service 
connection for PTSD is warranted.            
See also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in 
reviewing a claim,  VA is obliged to consider theories of 
entitlement reasonably raised on the evidence of record). To this 
effect, however, the July 2009 VA examiner ruled out a diagnosis 
of PTSD. This appears to have had an objective basis in his 
examination of the Veteran, inasmuch as by that time the 
Veteran's symptoms had largely subsided and were deemed in full 
remission. Without a competent current diagnosis of the 
disability claimed, service connection cannot be established. 
Thus, the Board need not reach the question of whether there is a 
verified stressor to support a potential diagnosis of PTSD. The 
claim on this grounds cannot be substantiated. 

Accordingly, the weight of the competent evidence disfavors 
finding that there is         a causal connection between the 
disability claimed and the Veteran's service.             The 
Veteran's own assertions have also been afforded appropriate 
weight however, as he is a layperson, he cannot opine on the 
causation of a psychiatric disorder,  given the complexity of 
this case involving the claimed inception of disability more than 
40 years ago, as a matter not within the purview of lay 
observation.                  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the Board is denying the claim for service 
connection for depression. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   



Bilateral Hearing Loss

Service medical history provides no indication of complaints of 
or treatment for hearing loss. On separation examination in 
January 1966, an audiogram was conducted, which revealed pure 
tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

On a September 2003 VA audiological examination, audiometric 
testing indicated pure tone thresholds of:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
60
65
LEFT
15
15
55
50

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.
The examination further indicated the Veteran's report that he 
had military noise exposure consisting mostly of aircraft fire, 
and serving on guard duty and having various types of weapons 
fire in close proximity. Subsequent to separation from active 
duty, the Veteran denied non-military noise exposure. He also 
denied tinnitus. An otologic assessment was unremarkable. 

The diagnosis was of bilateral high frequency sensorineural 
hearing loss. The VA examiner further commented that since his 
review of the service medical records was negative for hearing 
loss, and since the Veteran was noted to have normal audiometric 
thresholds and normal hearing at the time of separation from 
active duty, it would appear that the Veteran's current bilateral 
high frequency sensorineural hearing loss had occurred subsequent 
to his active duty. Therefore, the examiner opined that it was 
less likely than not that the current hearing loss was related to 
military service. 
At the March 2007 hearing, the Veteran testified that his primary 
occupational duty in service was being on guard duty, requiring 
him to carry an M-16 machine gun and every night shooting the 
gun, which did not contain a silencer. There were also nearby 
tanks which were frequently the source of some noise. The Veteran 
claimed that he immediately started having hearing problems after 
his return from Vietnam. The Veteran has since indicated in later 
correspondence that he did not have ear protection available to 
him at any point. 

On VA re-examination in November 2009, an audiogram confirmed the 
presence of bilateral sensorineural hearing loss. The examining 
audiologist completed a review of the claims file, which revealed 
audiometric thresholds within normal limits at separation, and no 
other information regarding the Veteran's hearing. The Veteran 
reported noise exposure in service as a truck mechanic, and 
further exposure from engine noise, air tools, gunfire and tanks. 
He denied occupational or recreational noise exposure since 
service. The VA examiner then commented on the etiology of 
hearing loss. It was indicated that the Veteran reported he was 
exposed to noise throughout his time of service. However, his 
separation audiogram recorded thresholds within normal limits 
bilaterally at separation. The examiner opined that after review 
of STRs, personal interview and audiometric testing, it was his 
opinion that the Veteran's hearing loss was less likely as not a 
result of noise exposure during service. 

The Board concludes that the criteria for service connection for 
bilateral hearing loss have not been met. Initially, the Veteran 
is shown through current audiometric testing to have a bilateral 
hearing loss disability, as that condition is defined for VA 
purposes pursuant to 38 C.F.R. § 3.385. Thus, the preliminary 
requirement of a current claimed disability is established. The 
determinative issue therefore becomes whether bilateral hearing 
loss is a disability of service origin. To begin with,         
the Veteran's service treatment history is wholly absent 
indication of documented complaints, symptoms of or treatment for 
hearing loss. In this capacity, a separation audiogram was 
entirely normal. This notwithstanding, the lack of evidence of 
hearing loss in service alone is not dispositive, as the 
Veteran's competent assertions of noise exposure must receive due 
consideration. See Hensley v. Brown, 5 Vet. App. 155, 158 (1993); 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).         As such, 
any probative medical opinion regarding the etiology of the 
Veteran's hearing loss must have taken this essential information 
into account.

The report of the September 2003 VA audiological examination 
rules out a causal connection between hearing loss and the 
Veteran's service, expressly and apparently exclusively based 
upon the fact that hearing loss was never objectively noted 
therein. However, a more comprehensive review of both the STRs 
and the Veteran's own reported medical history is forthcoming 
through the November 2009 re-examination. The examination report 
reflects that the VA examiner took an inventory of all reported 
noise exposure, during service, and the lack thereof after 
service. The November 2009 VA examiner then proceeded to rule out 
in-service noise exposure as the cause of hearing loss, but based 
on both the STRs and the results of his personal interview of the 
Veteran. The opinion from this subsequent examiner recognized the 
Veteran's assertions of noise exposure and type of noise exposure 
described, but essentially determined that the absence of any 
abnormality on the separation audiogram outweighed the 
significance of his asserted injury in resolving the issue of 
causation. As the examiner's conclusion followed an extensive 
examination of the Veteran and claims file review, as well as 
reported history, it is accorded probative weight. See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000)  (factors for assessing the 
probative value of a medical opinion include the medical expert's 
access to the claims file and the thoroughness and detail of the 
opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).

Thus, the most competent and probative evidence weighs against a 
causal nexus to the Veteran's military service. The Veteran's own 
opinion on the cause of hearing loss also cannot be controlling 
in this instance, as it is a medical determination requiring the 
foregoing examination and opinion to resolve it. See Espiritu, 
supra. 

Accordingly, the Board is denying service connection for 
bilateral hearing loss. Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is not 
for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



Rash of the Groin Area

STRs do not provide mention of any condition involving a rash of 
the groin area. 
There are single documented instances of treatment sought for, 
alternatively, tinea pedis, blisters on both hands, and poison 
ivy. 

In his May 2003 statement, the Veteran described having had a 
rash on both legs near the groin area, and stated that when 
swimming or wearing shorts others would ask him where the rash 
came from. He stated that the rash had now improved some with 
medication, but was still present. 

The Veteran underwent a September 2003 VA examination for 
neurological disorders. As part of the relevant medical history 
that the Veteran reported a rash   in his inguinal area since 
1966, thought to be a fungal infection, for which he used cream 
twice a day which relieved the symptom of itching. He continued 
to have  this problem. The examiner's overall impression was in 
part, fungal infection of the inguinal areas, chronic, with 
minimal disability. 

A VA outpatient clinical record dated from January 2004 indicates 
an assessment of chronic dermatitis of the groin. 

During the March 2007 Board hearing, the Veteran testified that 
his skin rash first developed while in Vietnam, and that he 
received a cream for treatment purposes at a first aid station 
near his tent area. He described seeking further treatment just 
following service at a private hospital, the records of which had 
been destroyed. The Veteran indicated that he now received 
treatment for a skin rash from VA physicians, and after trying 
four different creams had finally found one that cleared up the 
rash to some extent. 

Another VA examination was completed in November 2009. The 
Veteran reported that he developed a rash on his groin on both 
sides while in Vietnam, which was treated with cream which did 
not help. After military service it continued up until one year 
ago. His primary treatment provider had given him three different 
creams, and finally the last one cleared his rash up. He no 
longer had itching, or a rash, or used a cream, ointment or oral 
agents. The Veteran denied any current complaints. Otherwise, the 
Veteran had had no immunosuppressive drugs, light therapy, or 
other form of treatment in the last year. He had no systemic 
symptoms such as fever or weight loss. On physical examination, 
there were no visible rashes. There was no scarring or 
disfigurement, and no redness or inflammation present. The 
diagnosis made was of recurrent groin rash first found in the 
military which was now cleared as of one year ago with creams. 
There was no scarring and no disfigurement.           Zero 
percent of the total body, and zero percent of the exposed body 
were affected. Upon re-review of this case one-week later when 
the Veteran's claims file finally arrived, the VA examiner 
observed that there was no evidence of groin rash in           
the STRs. It was concluded that groin rash was less likely than 
not related to military service. 

A follow-up February 2010 evaluation for VA Compensation and 
Pension purposes initially cited to a VA dermatology clinic 
report from earlier that month. According to the report, the 
Veteran complained of a history of a severely itchy rash in the 
groin from 1967 to 2004, with intermittent flares in the summer 
since January 2004 when he was treated with miconazole cream. He 
reported that he had no symptoms, and had not had symptoms since 
the summer and then they were mild. He described a red, scaly 
rash on the superomedial aspects of the thighs and extending into 
the intertriginous area. Objective examination showed a 
hyperpigmented patch on the medial thighs and intertriginous area 
without evidence of scale or erythema.            The assessment 
was in relevant part, groin dermatitis not active today; and 
possible intertrigo by history. 

The VA examining physician stated that after reviewing the claims 
file and discussing this case with the treating VA dermatologist, 
it was considered less likely than not that the Veteran's groin 
rash was related to active duty.                 The examiner 
noted that there was no objective evidence to support the 
Veteran's claim. He was not seen for the condition while on 
active duty, and did not note any skin conditions on his 
discharge physical. The earliest treatment record for the 
condition was not until 2003. Further, the Veteran indicated that 
he did not seek care while on active duty because the condition 
was minor, however, STRs showed that the Veteran was seen for 
other minor dermatologic conditions (tinea pedis, poison ivy, and 
a rash on his hands) during his time on active duty. 

Having carefully considered the evidence of record, the competent 
evidence disfavors a finding of service connection for a rash of 
the groin area. The most recent medical evidence strongly 
indicates that the condition no longer is present in any form, 
and this calls into question whether the Veteran has the current 
disability claimed, which as described is an indispensable 
requirement to establish service connection. Despite the fact 
that November 2009 and February 2010 VA examinations both showed 
that the Veteran's skin condition had cleared up and was in 
remission, the presence of a fungal infection in the groin area 
has already been verified by earlier examination. This prior 
medical information is roughly contemporaneous with when the 
Veteran filed his original claim for benefits, and it is not 
disputed that the condition may not be completely gone, as in 
total remission. Thus, there is still sufficient evidentiary 
showing to establish a current diagnosed disability. McClain, 
supra. 

On the matter of whether the existing dermatological condition 
has an etiological relationship to service, however, the 
competent evidence is less favorable.                The opinion 
proffered by the November 2009 VA examiner determined that such a 
causal relationship did not manifest given the absence of 
documented symptomatology in service. This clearly was not a 
complete opinion, as the Board acknowledges the principle that a 
claimant's competent assertions of in-service injury must be 
accorded weight, absent in-service documentation. Buchanan, 
supra. In light of this consideration, however, the February 2010 
VA examination must be regarded as wholly comprehensive in 
addressing causation, as it took into account the Veteran's 
assertions. The examiner also concluded that a skin rash of the 
groin was not service-related. His rationale noted the Veteran's 
assertion that he did not request medical care in service because 
the condition was minor, when he had been seen for several other 
minor dermatologic conditions therein. Essentially, this fact 
undermined the likelihood that a skin condition of the groin was 
ever a continuously present condition during service. Considering 
this point, and moreover in view of the clear lack of continuity 
of symptomatology (no treatment post-service until 2003), the VA 
examiner ruled out the existence of a medical nexus. The Board 
finds that such conclusion properly had its foundation both in 
the treatment history, and the Veteran's own self-reported 
history. The VA examiner requested the Veteran's subjective 
history, but then found that there was sufficient grounds in the 
objective record to diminish the likelihood that symptomatology 
of a skin condition existed during service through the present 
time period. The Board finds this analysis probative, as it takes 
a reasoned approach to reconciling the claimed existence of a 
skin condition with the actual medical history. In summary, the 
balance of the competent evidence on the subject of medical nexus 
weighs against this claim.   

Hence, the Board is denying service connection for a rash of the 
groin area.                  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is not 
for application.


ORDER

Service connection for depression is denied.

Service connection for bilateral hearing loss is denied.

Service connection for rash of the groin area is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


